225 N.W.2d 103 (1975)
COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
Thomas ROWE, Respondent.
No. 57665.
Supreme Court of Iowa.
January 22, 1975.
Lee H. Gaudineer Jr., and Hedo Zacherle, Des Moines, for complainant.
Donald W. Harris, Bloomfield, for respondent.
Heard and considered en banc.
HARRIS, Justice.
This disciplinary proceeding presents no factual dispute. Thomas Rowe (respondent) received money in trust for his client and commingled it with his own. The money was then appropriated to respondent's own use. Respondent, who has made restitution, does not resist the commission's recommendation of the six month suspension. We believe the circumstances demand revocation.
Respondent was retained by a plumbing contractor to collect a $2900 claim secured by a mechanic's lien. The claim was settled for $1500 which amount respondent received August 8, 1973. The money was not placed in a trust account as required by Disciplinary Rule 9-102, Iowa Code of Professional Responsibility for Lawyers. Rather the respondent deposited the entire $1500 into his personal checking account.
He may have violated the rule because he was pressed for funds. The balance in his office account was soon depleted below the amount due his client. Indeed it was shown to be from time to time overdrawn.
The client called on a number of occasions to inquire into the matter and respondent advised he did not yet have the money. Eventually the client sought other counsel who insisted respondent once again be asked whether settlement had been made. This inquiry again resulted in a denial. When confronted by counsel respondent confessed he had received the funds and deceived the client. $1250 was paid to the client October 10, 1973.
Other incidents were detailed in the record. Respondent did maintain a trust account but often failed to use it. Rather he would deposit his clients' monies in his office account and write checks on it. He justifies this violation of the rule on the sole basis the client would eventually be paid. But the facts here demonstrate the soundness of the rule requiring trust accounts for clients' funds. Respondent's office account was levied upon by the Internal Revenue Service. Following that levy respondent's bank discontinued an informal arrangement to honor his checks drawn on insufficient funds. To commit a client's funds to such an account rather than holding them in trust is at once deceitful and reckless.
Respondent concedes he was wrong. It cannot be claimed he was ignorant of his wrongdoing. The record shows in the 11 years following his admission to practice respondent served as trust officer of a Des Moines bank for three years. In addition he had practiced for a time with another lawyer. While in practice with the other *104 lawyer respondent maintained with him a trust account as required by Disciplinary Rule 9-102. However respondent seems to have largely discontinued his compliance with the rule after the firm dissolved.
Other matters were detailed in the record but the foregoing is sufficient. Our views of professional standards as they relate to protection of a client's funds are well known and of long standing. Iowa State Bar Assn. Com. v. Kraschel, 260 Iowa 187, 148 N.W.2d 621; Committee on Professional Ethics v. Kinion, 206 N.W.2d 726 (Iowa 1973); Committee on Professional Ethics & Con. v. Sturek, 209 N.W.2d 899 (Iowa 1973).
The question is whether the respondent Thomas Rowe is fit to continue as a member of the bar. His misconduct as shown by the entire record and especially by his appropriation of trust funds and his deceit in trying to lead his client to believe he had not received the funds clearly establish he should be disbarred. It is therefore ordered respondent's license to engage in the practice of law in this state be and is hereby revoked.
All Justices concur.